Citation Nr: 1453763	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety not otherwise specified (NOS), psychosis NOS, panic disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a temporary total rating due to hospitalization for a service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from April 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Newark, New Jersey, respectively.  In the April 2007 decision, the RO denied entitlement to service connection for PTSD.  In the December 2009 decision, the RO denied entitlement to service connection for migraine headaches, hypertension, and erectile dysfunction and denied entitlement to a temporary total rating due to hospitalization for a service-connected disability.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.

In September 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has a current psychiatric disability related to various stressors in service.  Such stressors include engaging in combat during the Persian Gulf War, witnessing and smelling the injured/deceased bodies of Iraqi soldiers during the Persian Gulf War, the death of a fellow service member when his foxhole caved in and he was suffocated, and witnessing a fellow service member who was on fire when a grenade was accidently activated.

A VA psychiatric examination was conducted in January 2013 and the physician who conducted the examination concluded that the Veteran did not have any mental disorder that conformed to DSM-IV criteria.  The examiner essentially explained that the Veteran's presentation during the examination indicated an inaccurate self-report and was consistent with malingering.

As noted by the Veteran's representative in a November 2014 statement, the January 2013 examination is insufficient because the examiner did not discuss the numerous psychiatric diagnoses found in the Veteran's treatment records, including depression, anxiety NOS, psychosis NOS, panic disorder, and PTSD.  The Board agrees that it is not clear from the examiner's explanation whether she found that the Veteran had never had an acquired psychiatric disability at any time during the claim period and that the numerous psychiatric diagnoses in his treatment records were inaccurate, or that an acquired psychiatric disability was merely not shown at the time of the January 2013 examination.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in February 2006, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008). 

Thus, a remand is necessary to afford the Veteran a new VA psychiatric examination to assess the nature and etiology of any current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2009 letter from the Social Security Administration (SSA) reveals that the Veteran was granted SSA disability benefits partly on the basis of a psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant in this instance.

In addition, the January 2013 VA psychiatric examination report makes reference to VA psychiatric treatment records dated in 2010 and later.  The examination report also appears to indicate that the Veteran received psychiatric treatment at the VA Medical Center in Birmingham, Alabama (VAMC Birmingham), the VA Medical Center in Martinsburg, West Virginia (VAMC Martinsburg), the VA New York Harbor Healthcare System, and the VA Medical Center in Salisbury, North Carolina (VAMC Salisbury).  Also, an August 2010 "Report of General Information" form (VA Form 21-0820) reveals that the Veteran reportedly received VA psychiatric treatment through the VA Hudson Valley Health Care System.  The VA treatment records that are currently in the claims file are from the VA Medical Center in Durham, North Carolina (VAMC Durham) (dated from January 2005 to July 2007 and from March to December 2009) and the VA New Jersey Health Care System (dated from April to August 2009).

Furthermore, the Veteran has reported that he received psychiatric treatment at the Vet Center in Raleigh, North Carolina (Raleigh Vet Center) and the Vet Center in Greenville, North Carolina (Greenville Vet Center).  The AOJ contacted both of these facilities in April 2006 and requested all relevant treatment records, however both facilities only provided letters dated in April and May 2006 which provided summaries of the Veteran's treatment.  The AOJ did not make any further attempts to obtain all treatment records from these facilities.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, the claim for a temporary total rating is inextricably intertwined with the service connection issues that are currently on appeal.  Hence, the Board will defer adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, hypertension, erectile dysfunction, and a headache disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, hypertension, erectile dysfunction, and a headache disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, hypertension, erectile dysfunction, and a headache disability from the following locations: VAMC Durham dated from July 2007 through March 2009 and from December 2009 through the present; the VA New Jersey Health Care System dated from August 2009 through the present; VAMC Birmingham; VAMC Martinsburg; the VA New York Harbor Healthcare System; VAMC Salisbury; the VA Hudson Valley Health Care System; the Raleigh Vet Center; the Greenville Vet Center; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA psychiatric examination with an examiner other than the one who conducted the January 2013 examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran indeed experiences an acquired psychiatric disability such as PTSD.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  What acquired psychiatric disability, if any, has the Veteran experienced since February 2006?  (If the examiner determines that the Veteran has experienced no acquired psychiatric disability, this shall be explained in detail and such a conclusion should be reconciled with other records suggesting definite diagnoses of acquired psychiatric disabilities since February 2006.)

(b)  If the Veteran has experienced an acquired psychiatric disability since February 2006, is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since February 2006, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since February 2006 (including, but not limited to, depression, anxiety NOS, psychosis NOS, panic disorder, and PTSD) and all of the Veteran's reported stressors in service (including engaging in combat during the Persian Gulf War, witnessing and smelling the injured/deceased bodies of Iraqi soldiers during the Persian Gulf War, the death of a fellow service member when his foxhole caved in and he was suffocated, and witnessing a fellow service member who was on fire when a grenade was accidently activated).

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



